1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                     ***
      ELIZABETH CANNON,
6
                            Plaintiff,
7                                                        2:18-cv-01599-APG-VCF
      vs.                                                ORDER
8     ANDERSON BUSINESS ADVISORS, LLC, a
      Nevada limited liability company,
9
                             Defendant.
10

11
             Before the court are Plaintiff’s Emergency Motion for Protective Order Following this Court’s
12
     Order Dated February 13, 2020 (ECF No. 91) and Defendant’s Emergency Motion to Strike Deposition
13
     Topics of Anderson Business Advisor’s 30(b)(6) Designee, Request for Protective Order, and Request for
14
     Hearing (ECF No. 92).
15
             Accordingly,
16
             IT IS HEREBY ORDERED that any opposition to Plaintiff’s Emergency Motion for Protective
17
     Order Following this Court’s Order Dated February 13, 2020 (ECF No. 91) or Defendant’s Emergency
18
     Motion to Strike Deposition Topics of Anderson Business Advisor’s 30(b)(6) Designee, Request for
19
     Protective Order, and Request for Hearing (ECF No. 92) must be file on or before February 27, 2020. No
20
     reply necessary.
21
             IT IS FURTHER ORDERED that the Rule 30(b)(6) deposition deadline is vacated pending further
22
     order of the court.
23
             IT IS FURTHER ORDERED that deadline to destroy documents is stayed pending further order
24
     of the court.
25
1           IT IS FURTHER ORDERED that a hearing on Plaintiff’s Emergency Motion for Protective Order

2    Following this Court’s Order Dated February 13, 2020 (ECF No. 91) and Defendant’s Emergency Motion

3    to Strike Deposition Topics of Anderson Business Advisor’s 30(b)(6) Designee, Request for Protective

4    Order, and Request for Hearing (ECF No. 92) is scheduled for 2:30 PM, February 28, 2020, in Courtroom

5    3D.

6

7           DATED this 20th day of February, 2020.
                                                              _________________________
8                                                             CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
